928 F.2d 1470
UNITED STATES of America, Plaintiff-Appellee,v.Robert MARTINEZ, Defendant-Appellant.
No. 87-1094.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 4, 1988.Opinion Aug. 23, 1989.Opinion Vacated April 9, 1991.Order April 9, 1991.

Robert Martinez, Milan, Mich., pro se.
John F. Peyton, Jr., Asst. U.S. Atty., Honolulu, Hawaii, for plaintiff-appellee.
Appeal from the United States District Court for the District of Hawaii;  Harold M. Fong, District Judge.
Before WALLACE, REINHARDT and NOONAN, Circuit Judges.

ORDER

1
Jury selection in this case was conducted by a magistrate, rather than a district judge.  Accordingly, the conviction is REVERSED.  Gomez v. United States, 490 U.S. 858, 109 S.Ct. 2237, 104 L.Ed.2d 923 (1989);  United States v. France, 886 F.2d 223 (9th Cir.1989), affirmed without opinion by an equally divided Court, --- U.S. ----, 111 S.Ct. 805, 112 L.Ed.2d 836 (1991) (per curiam).  Our previous opinion in this case, United States v. Martinez, 883 F.2d 750 (9th Cir.1989), is vacated.